Sonathi an Otlver Grossroad Tower

Attorney at Baw 60-02 Hew Gardens Road, Suite +316, Hew Gardens, XY. 11415
(118) 520-1010
of Gounsel Fax No. (718) 575-9842
Sfephen TD. Pein juanplata @aol com
SFennijer DBeinert

Faul ©. Herson
December 23, 2019

Magistrate Judge Steven M. Gold

United States District Court

Eastern District of New York
- 225 Cadman Plaza East

Brooklyn, NY 11201

Re: Gursewak Singh v Lintech Electric Inc., et al |
United States District Court EDNY Index. No: 18-5780

- Dear Magistrate Gold:
I am writing as the attorney for the plaintiff.

a The deadline for fact discovery was December 23, 2019
and the only outstanding matter was the second deposition requested
by defendants of the plaintiff to ask him more questions because
defendants claimed they had “newly found” more records about the
_plaintiff’s employment.

The parties agreed to December 11, 2019. Plaintiff was
ready but defendant’s counsel advised the day before that he could
not proceed, he wrote he had something else to do. So, we agreed to
proceed on December 23, 2019. Defendant’s counsel refused to

- proceed on that day as well and in this application defendants still
offers no excuse for not having done so. Defendants having wilfully
_ failed to proceed, fact discovery should remain closed.

We are now scheduled to prepare a pre-trial order under
deadlines previously imposed by the Court. Again, plaintiff is ready
to proceed. :

Defendants claim that as there is a state action filed by

- my client against defendant LINDEN TUDOR and others making
allegations of fraudulent conveyance as to certain real property and
that action was removed to this Court, somehow fact discovery on the
wage case should be extended and remain open. Again, defendant has
never provided to this Court or to plaintiff an excuse for failing to
proceed with the deposition set for today.

The two cases have nothing to do with each other, Each is
based on entirely independent issues of fact and law. The “operative
facts” of each case are not the same. This is apparent by the
observation that the trial of the wage case will not be effected by
determining the facts or law applicable to the fraud Maim. In
addition, the result in the fraud case will not effect in the slightest
the process of finding liability or assessing damages in the wage
claims |

Defendants state that they will be making a motion to
dismiss but do not indicate on what grounds. Regardless, any motion
to dismiss even if heard and granted leaves the wage claim exactly
where it is now, ready for the parties to prepare a pre-trial Order as

' previously directed by the Court,

WAGE CLAIMS LAWSUIT

The only issues before this Court will be whether or not
plaintiff was paid by defendants what he was due and if he was not
then it must be decided what sums plaintiff is due.

Whether or not defendant LINDEN TUDOR has engaged
in a fraudulent conveyance in violation of the plaintiff’s rights as
potential future creditor as alleged in the state claim is an inquiry
into an entirely different set of facts. Deciding the wage claim issues
will not be effected by whether or not that fraud has occurred. The
trial of the wage claim can and will proceed on the same proof with
the same witnesses and documents applying the same law to those
same fact, That is so even if that defendant committed fraud.

If and when plaintiff prevails in the wage claim, the
fraudulent conveyance allegations could effect the potential source
_ of assets that may be available to pay plaintiff what he is owed. On
the other hand, if plaintiff does not succeed in the wage claim then
he is no longer a potential creditor and the fraudulent conveyance
claim would be dismissed as moot.

REMOVAL AND REMAND

The state claim having been removed, plaintiff seeks
leave to move to have it remanded.

For the claims to be removed “.,, the federal claim and
state claim must stem from the same common nucleus of operative
fact; in other words, they must be such that the plaintiff would
ordinarily be expected to try them all in one judicial proceeding."
Thomas v. Eony LLC, No. 13-CV-8512, 2015 U.S. Dist. LEXIS
52290, 2015 WL 1809085, at *4 (S.D.N.Y. Apr. 21, 2015)
(quotations omitted). Salim Shahriar v. Smith & Wollensky Rest.
Group. Inc., 659 F.3d 234. The exercise of supplemental jurisdiction
was proper only where plaintiff's state and federal claims arose "out
of approximately the same set of events"

The state claim and the pending wage claim do not share
any of the same operative facts. One can be tried without other.
Whether or not defendant committed fraud will not change his
liability in the wage claim. Even if he did or did not commit fraud,
that does not make him liable in the wage case. Again, two entirely
separate set of operative facts in each case.

Defendants request for an extension should be denied.
Discovery should remain closed. The parties should be directed to
proceed as per the existing schedule.

As the removal has occurred without basis and remand is
proper, plaintiff seeks leave We a motion to seg¢k remand of the
state claim and a briefing s

   
 

 

JS/eb
